Name: Commission Regulation (EEC) No 539/93 of 9 March 1993 determining to what extent licence applications submitted during February 1993 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under interim agreements concluded between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) may be accepted
 Type: Regulation
 Subject Matter: political geography;  Europe;  tariff policy;  international trade
 Date Published: nan

 10 . 3. 93 Official Journal of the European Communities No L 57/21 COMMISSION REGULATION (EEC) No 539/93 of 9 March 1993 determining to what extent licence applications submitted during February 1993 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under interim agreements concluded between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) may be accepted able ; whereas, pursuant to Article 3 (4) of Regulation (EEC) No 247/93, a single percentage reduction in the quantities applied for should be fixed, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 247/93 of 4 February 1993 opening for 1993 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kg, originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Federal Republic ('), and in parti ­ cular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EEC) No 247/93 lays down the number of head of live bovine animals weighing between 160 and 300 kg for fattening or slaughter originating in and coming from Poland, Hungary, the Czech Republic or the Slovak Republic which may be imported under special conditions during 1993 ; Whereas the quantities for which import licence applica ­ tions have been submitted exceed the quantities avail ­ Article 1 Applications submitted for 1993 under the import arran ­ gements referred to in Regulation (EEC) No 247/93 shall be reduced by 97,733 %. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1993. For the Commission Ren £ STEICHEN Member of the Commission (  ) OJ No L 28 , 5. 2. 1993, p. 39 .